 

FILED

UNITED STATES DISTRICT COURT MAR -9 2020
FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptcy

PATRICK O. CHRISTIAN, ) Gourts for the District of Columbia
. )
Plaintiff, )

) Civil Action No.::'1:20-cv-00296 (UNA)
Vv. )
)
UNITED STATES OF AMERICA, )
)
Defendant. )
MEMORANDUM OPINION

 

This matter is before the court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B), by which the court is
required to dismiss a case “at any time” if it determines that the action is frivolous.

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Al.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks “an arguable basis either in
law or in fact” is frivolous, Neitzke v. Williams, 490 U.S. 319, 325 (1989), and a “complaint plainly
abusive of the judicial process is properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305,
1309 (D.C. Cir. 1981).

Plaintiff has filed a rambling complaint consisting of unconnected anecdotes and
incomprehensible allegations. While plaintiff lists a litany of statutes, cases, clauses, acts, and
amendments, the actual claims against defendant are unclear. It appears that plaintiff believes
there exists a wide-ranging conspiracy among state courts, federal courts, Congress, and others,

which has resulted in various unfavorable life events and experiences in the courts. He demands
1
 

[sic] “monetary relief due to the continuance of the conspiracy, forced indigence, Right
Deprivations, Right Abridgments, and continued stress[,] in the amount of $7 Billion of U.S.
Currency in damages, [and/or] Plaintiff could opt for the Federal Court to implement Article III of
the Constitution in exercising jurisdiction in accordance to Law[,] and Order the Virginia Treasury
Department to provide the intangible property records[.]” He further alleges that he has notified
several United States Congress members of this conspiracy, and that “[b]oth [Presidents] Obama
and Trump were also informed of these experiences.”

The court cannot exercise subject matter jurisdiction over a frivolous complaint, Hagans
v. Lavine, 415 U.S. 528, 536-37 (1974) (‘Over the years, this Court has repeatedly held that the
federal courts are without power to entertain claims otherwise within their jurisdiction if they are
‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport
Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010
(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the
plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from
uncertain origins.”). A court may dismiss a complaint as frivolous “when the facts alleged rise to
the level of the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992),
or “postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi, 655 F.2d at 1307-08.

The instant complaint satisfies this standard. In addition to failing to state a claim for relief,
the complaint is deemed frivolous on its face. Consequently, the complaint and this case will be

dismissed. A separate order accompanies this memorandum opinion.

Date: 3 | | Ww United States oe Judge

 
